Title: From George Washington to John Hancock, 17 August 1777
From: Washington, George
To: Hancock, John



Sir
Neshamini Camp [Pa.] August 17th 1777.

The unfavourable situation of our Affairs in the Northern department and the pressing applications of Genl Schuyler for aid, induced me to write some time ago to Genl Putnam to hold Vancortlandt & Livingston’s Regiments in readiness to embark for Albany, in case I should find it necessary, and the Succours he received of Militia would justifie the measure. I have the honor to acquaint you, that by a Letter from him of the 16th, which came to hand yesterday, he informed me, that without waiting for further directions, he had ordered them to proceed with all possible expedition, as the late advices from that Quarter seemed to make a further augmentation of the Army requisite. Besides these, I have, contrary to my wishes but from the necessity of the case, ordered Colo. Morgan to march immediately with his Corps as an additional support. I hope they will be of material service, particularly in opposing the Savage part of Genl Burgoyn’s Force, which from every account spreads a General alarm among the Inhabitants and affects the Winds of the militia not a little, who have not been much accustomed to their mode of Warfare. I have the Honor to be with great respect Sir Yr Most Obedt Servant

Go: Washington

